UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	July 31, 2015 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/15 (Unaudited) COMMON STOCKS (95.8%) (a) Shares Value Aerospace and defense (6.7%) Airbus Group SE (France) 410,505 $29,127,326 Bombardier, Inc. Class B (Canada) 7,130,162 8,886,466 Embraer SA ADR (Brazil) (S) 227,300 6,330,305 General Dynamics Corp. 298,600 44,524,246 Honeywell International, Inc. 640,200 67,253,010 L-3 Communications Holdings, Inc. 391,600 45,214,136 Northrop Grumman Corp. 476,900 82,508,469 Raytheon Co. 362,900 39,588,761 Rockwell Collins, Inc. 128,500 10,873,670 United Technologies Corp. 264,500 26,531,995 Airlines (0.6%) American Airlines Group, Inc. 470,300 18,859,030 Spirit Airlines, Inc. (NON) 219,800 13,148,436 Auto components (0.2%) Johnson Controls, Inc. 265,200 12,082,512 Automobiles (0.3%) General Motors Co. 447,300 14,094,423 Banks (11.2%) Bank of America Corp. 4,832,494 86,404,993 Citigroup, Inc. 2,430,580 142,091,707 Fifth Third Bancorp 604,400 12,734,708 JPMorgan Chase & Co. 2,496,346 171,074,591 KeyCorp 1,601,500 23,766,260 PacWest Bancorp (S) 185,500 8,586,795 Regions Financial Corp. 2,392,000 24,852,880 Wells Fargo & Co. 2,250,579 130,241,007 Beverages (0.5%) Coca-Cola Co. (The) 264,800 10,877,984 PepsiCo, Inc. 148,400 14,298,340 Biotechnology (0.2%) Baxalta, Inc. (NON) 5 164 Gilead Sciences, Inc. 97,000 11,432,420 Building products (0.4%) Fortune Brands Home & Security, Inc. 414,600 19,797,150 Capital markets (4.5%) AllianceBernstein Holding LP (Partnership shares) 441,900 12,138,993 Charles Schwab Corp. (The) 1,164,000 40,600,320 E*Trade Financial Corp. (NON) 372,500 10,586,450 Goldman Sachs Group, Inc. (The) 236,493 48,497,620 KKR & Co. LP 1,128,577 26,972,990 Morgan Stanley 1,614,600 62,711,064 State Street Corp. 551,800 42,245,808 Chemicals (2.9%) Axiall Corp. 297,200 8,746,596 CF Industries Holdings, Inc. 349,500 20,690,400 Dow Chemical Co. (The) 759,100 35,723,246 E.I. du Pont de Nemours & Co. 512,000 28,549,120 Huntsman Corp. 989,400 18,798,600 Linde AG (Germany) 69,691 13,179,216 Monsanto Co. 195,000 19,868,550 Symrise AG (Germany) 123,142 8,196,332 Commercial services and supplies (0.9%) ADT Corp. (The) (S) 303,821 10,490,939 Tyco International PLC 993,242 37,733,264 Communications equipment (0.8%) Cisco Systems, Inc. 1,432,957 40,724,638 Consumer finance (0.6%) Capital One Financial Corp. 403,938 32,840,159 Containers and packaging (0.8%) Packaging Corp. of America 401,900 28,450,501 WestRock Co. (NON) 191,802 12,095,034 Diversified consumer services (—%) ITT Educational Services, Inc. (NON) (S) 616,249 2,267,796 Diversified telecommunication services (1.2%) AT&T, Inc. 627,700 21,806,298 Verizon Communications, Inc. 866,314 40,534,832 Electric utilities (1.7%) American Electric Power Co., Inc. 225,400 12,750,878 Edison International 320,600 19,239,206 Exelon Corp. 1,323,200 42,461,488 NextEra Energy, Inc. 163,500 17,200,200 Electrical equipment (0.4%) Eaton Corp PLC 371,700 22,517,586 Electronic equipment, instruments, and components (0.3%) Corning, Inc. 747,100 13,955,828 Energy equipment and services (1.2%) Baker Hughes, Inc. 268,400 15,607,460 Ezion Holdings, Ltd. (Singapore) (S) 6,999,920 4,406,462 Halliburton Co. 564,900 23,607,171 Schlumberger, Ltd. 246,939 20,451,488 Food and staples retail (2.4%) CVS Health Corp. 811,000 91,213,170 Wal-Mart Stores, Inc. 310,200 22,328,196 Walgreens Boots Alliance, Inc. 126,900 12,262,347 Food products (1.5%) Blue Buffalo Pet Products, Inc. (NON) 133,816 3,738,819 Hershey Co. (The) 234,700 21,801,283 Kraft Heinz Co. (The) 272,700 21,671,469 Mondelez International, Inc. Class A 757,000 34,163,410 Health-care equipment and supplies (3.1%) Abbott Laboratories 291,000 14,750,790 Baxter International, Inc. 501,000 20,080,080 Boston Scientific Corp. (NON) 862,800 14,960,952 C.R. Bard, Inc. 128,000 25,171,200 Medtronic PLC 865,231 67,825,458 Stryker Corp. 120,600 12,333,762 Zimmer Biomet Holdings, Inc. 123,600 12,863,052 Health-care providers and services (1.5%) Cardinal Health, Inc. 127,900 10,868,942 Cigna Corp. 172,800 24,893,568 HCA Holdings, Inc. (NON) 238,000 22,136,380 UnitedHealth Group, Inc. 174,800 21,220,720 Hotels, restaurants, and leisure (1.1%) Hilton Worldwide Holdings, Inc. (NON) 1,410,800 37,879,980 Penn National Gaming, Inc. (NON) (S) 767,336 14,640,771 Vail Resorts, Inc. 83,500 9,159,115 Household durables (0.6%) PulteGroup, Inc. 928,900 19,246,808 Whirlpool Corp. 81,800 14,538,314 Household products (0.8%) Kimberly-Clark Corp. 146,800 16,877,596 Procter & Gamble Co. (The) 334,300 25,640,810 Independent power and renewable electricity producers (1.7%) Calpine Corp. (NON) 2,399,017 43,902,011 NRG Energy, Inc. 2,220,000 49,839,000 Industrial conglomerates (2.0%) General Electric Co. 2,540,120 66,297,132 Siemens AG (Germany) 401,334 42,964,105 Insurance (5.5%) ACE, Ltd. 129,100 14,042,207 Allstate Corp. (The) 199,200 13,734,840 American International Group, Inc. 1,309,325 83,953,919 Assured Guaranty, Ltd. 866,780 21,201,439 Chubb Corp. (The) 86,875 10,801,169 Everest Re Group, Ltd. 55,720 10,203,446 Genworth Financial, Inc. Class A (NON) 1,684,400 11,807,644 Hartford Financial Services Group, Inc. (The) 1,251,500 59,508,825 MetLife, Inc. 625,587 34,870,219 Prudential Financial, Inc. 159,300 14,075,748 Prudential PLC (United Kingdom) 979,986 23,056,069 Internet and catalog retail (—%) FabFurnish GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 39 32 Global Fashion Holding SA (acquired 8/2/13, cost $2,567,154) (Private) (Brazil) (F) (RES) (NON) 60,600 1,551,259 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 39 32 New Middle East Other Assets GmbH (acquired 8/2/13, cost $21) (Private) (Brazil) (F) (RES) (NON) 16 13 Internet software and services (1.0%) Google, Inc. Class C (NON) 72,480 45,344,213 Yahoo!, Inc. (NON) 256,400 9,402,188 Media (3.4%) CBS Corp. Class B (non-voting shares) 196,400 10,501,508 Comcast Corp. Class A 604,600 37,733,086 Discovery Communications, Inc. Class A (NON) 426,300 14,076,426 DISH Network Corp. Class A (NON) 335,500 21,676,655 Liberty Global PLC Ser. C (United Kingdom) (NON) 825,500 40,565,070 Time Warner Cable, Inc. 94,100 17,879,941 Time Warner, Inc. 447,200 39,371,488 Metals and mining (0.7%) Alcoa, Inc. 869,300 8,579,991 Barrick Gold Corp. (Canada) 674,000 4,758,440 BHP Billiton, Ltd. (Australia) 466,636 8,974,075 Freeport-McMoRan, Inc. (Indonesia) 898,938 10,562,522 Goldcorp, Inc. (Canada) 167,800 2,228,384 Newmont Mining Corp. 222,000 3,811,740 Multi-utilities (0.6%) Ameren Corp. 354,800 14,575,184 PG&E Corp. 328,000 17,223,280 Multiline retail (0.3%) Macy's, Inc. 244,600 16,892,076 Oil, gas, and consumable fuels (9.6%) Anadarko Petroleum Corp. 557,900 41,479,865 Cabot Oil & Gas Corp. 875,900 22,913,544 Chevron Corp. 457,900 40,514,992 CONSOL Energy, Inc. (S) 585,200 9,667,504 Devon Energy Corp. 217,000 10,724,140 EnCana Corp. (Canada) 905,552 6,882,431 Energen Corp. 147,400 8,136,480 EOG Resources, Inc. 176,700 13,639,473 EP Energy Corp. Class A (NON) (S) 1,260,110 10,547,121 Exxon Mobil Corp. 930,992 73,743,876 Gaztransport Et Technigaz SA (France) 136,463 8,329,448 Gulfport Energy Corp. (NON) 688,200 22,545,432 Marathon Oil Corp. 1,173,600 24,657,336 MPLX LP 143,300 7,980,377 Noble Energy, Inc. 172,900 6,091,267 Nordic American Tankers, Ltd. (Norway) (S) 660,200 9,916,204 Occidental Petroleum Corp. 224,814 15,781,943 Pioneer Natural Resources Co. 58,500 7,416,045 QEP Resources, Inc. 1,315,900 18,264,692 Royal Dutch Shell PLC ADR Class A (United Kingdom) 945,928 54,371,941 Scorpio Tankers, Inc. 1,454,800 15,624,552 Southwestern Energy Co. (NON) (S) 671,200 12,484,320 Suncor Energy, Inc. (Canada) 725,944 20,448,658 Total SA ADR (France) 696,400 34,325,556 Whiting Petroleum Corp. (NON) 880,585 18,043,187 Paper and forest products (0.3%) Louisiana-Pacific Corp. (NON) (S) 976,800 14,398,032 Personal products (1.1%) Avon Products, Inc. (S) 1,907,298 10,814,380 Coty, Inc. Class A (NON) 939,473 25,112,113 Edgewell Personal Care Co. 216,233 20,695,660 Pharmaceuticals (11.5%) AbbVie, Inc. 260,700 18,251,607 Allergan PLC (NON) 158,700 52,553,505 AstraZeneca PLC ADR (United Kingdom) (S) 1,457,800 49,259,062 Bristol-Myers Squibb Co. 745,700 48,947,748 Eli Lilly & Co. 668,500 56,494,935 Johnson & Johnson (S) 759,700 76,129,537 Merck & Co., Inc. 1,553,091 91,570,245 Mylan NV (NON) 133,000 7,446,670 Perrigo Co. PLC 57,100 10,974,620 Pfizer, Inc. 2,887,734 104,131,688 Sanofi ADR (France) 505,800 27,308,142 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 504,700 34,834,394 Zoetis, Inc. 809,838 39,665,865 Real estate investment trusts (REITs) (0.8%) Altisource Residential Corp. 489,934 8,064,314 American Tower Corp. 171,800 16,339,898 Equity Lifestyle Properties, Inc. 318,000 18,405,840 Road and rail (0.5%) Union Pacific Corp. 249,800 24,377,982 Semiconductors and semiconductor equipment (2.2%) Analog Devices, Inc. 184,900 10,785,217 Applied Materials, Inc. 365,500 6,345,080 Broadcom Corp. Class A 325,800 16,488,738 Canadian Solar, Inc. (Canada) (NON) 370,300 9,944,407 Intel Corp. 1,137,200 32,921,940 Lam Research Corp. 227,350 17,476,395 Micron Technology, Inc. (NON) 731,900 13,547,469 ON Semiconductor Corp. (NON) 911,300 9,678,006 Software (1.7%) Microsoft Corp. 1,164,400 54,377,480 Oracle Corp. 609,600 24,347,424 TiVo, Inc. (NON) 1,315,800 13,105,368 Specialty retail (1.7%) Bed Bath & Beyond, Inc. (NON) 176,000 11,480,480 Gap, Inc. (The) (S) 526,100 19,192,128 Home Depot, Inc. (The) 158,200 18,514,146 Michaels Cos., Inc. (The) (NON) 423,900 10,741,626 Sally Beauty Holdings, Inc. (NON) 347,300 10,346,067 Tiffany & Co. 64,900 6,210,930 Tile Shop Holdings, Inc. (NON) (S) 1,188,500 16,971,780 Technology hardware, storage, and peripherals (2.5%) Apple, Inc. 416,300 50,497,190 Hewlett-Packard Co. 889,400 27,144,488 QLogic Corp. (NON) 962,600 8,538,262 Samsung Electronics Co., Ltd. (South Korea) 24,719 24,836,044 SanDisk Corp. 169,800 10,237,242 Western Digital Corp. 171,700 14,776,502 Textiles, apparel, and luxury goods (0.1%) Michael Kors Holdings, Ltd. (NON) 174,300 7,318,857 Thrifts and mortgage finance (0.7%) Radian Group, Inc. (S) 2,089,055 38,563,955 Tobacco (0.7%) Philip Morris International, Inc. 467,900 40,019,487 Wireless telecommunication services (0.8%) Vodafone Group PLC ADR (United Kingdom) (S) 1,101,022 41,596,610 Total common stocks (cost $4,451,642,455) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 12,217 $13,586,892 Frontier Communications Corp. Ser. A, $11.25 cum. cv. pfd. (NON) 56,775 5,464,594 Total convertible preferred stocks (cost $17,894,500) SHORT-TERM INVESTMENTS (6.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.25% (d) Shares 121,182,756 $121,182,756 Putnam Short Term Investment Fund 0.11% (AFF) Shares 213,035,294 213,035,294 U.S. Treasury Bills 0.01%, November 5, 2015 (SEGSF) $4,160,000 4,159,064 U.S. Treasury Bills 0.01%, October 22, 2015 (SEGSF) 450,000 449,937 U.S. Treasury Bills 0.02%, October 8, 2015 (SEGSF) 280,000 279,973 U.S. Treasury Bills 0.01%, September 17, 2015 51,000 51,000 U.S. Treasury Bills 0.02%, September 10, 2015 (SEGSF) 1,691,000 1,690,972 U.S. Treasury Bills 0.01%, August 20, 2015 1,110,000 1,109,993 Total short-term investments (cost $341,959,929) TOTAL INVESTMENTS Total investments (cost $4,811,496,884) (b) FORWARD CURRENCY CONTRACTS at 7/31/15 (aggregate face value $212,043,169) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 9/16/15 $115,829,964 $113,097,253 $(2,732,711) Euro Sell 9/16/15 37,309,952 37,284,824 (25,128) JPMorgan Chase Bank N.A. Euro Sell 9/16/15 42,884,160 42,870,771 (13,389) State Street Bank and Trust Co. Japanese Yen Buy 8/19/15 9,333,198 9,374,795 (41,597) Japanese Yen Sell 8/19/15 9,333,198 9,415,526 82,328 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,371,985,257. (b) The aggregate identified cost on a tax basis is $4,859,625,392, resulting in gross unrealized appreciation and depreciation of $1,013,954,103 and $366,198,396, respectively, or net unrealized appreciation of $647,755,707. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,551,336, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $5,482,224 $— $5,482,224 $62 $— Putnam Short Term Investment Fund* 324,163,340 458,516,775 569,644,821 163,136 213,035,294 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $121,182,756, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $117,666,986. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,887,477 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,771,228 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $3,079,442 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $423,381,983 $— $1,551,336 Consumer staples 371,515,064 — — Energy 565,867,055 12,735,910 — Financials 1,231,919,808 23,056,069 — Health care 876,105,506 — — Industrials 544,932,577 72,091,431 — Information technology 429,638,075 24,836,044 — Materials 217,261,156 30,349,623 — Telecommunication services 103,937,740 — — Utilities 217,191,247 — — Total common stocks Convertible preferred stocks — 19,051,486 — Short-term investments 213,035,294 128,923,695 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,730,497) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $82,328 $2,812,825 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$136,100,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: Forward currency contracts# $— $— $82,328 82,328 Total Assets $— $— $82,328 $82,328 Liabilities: Forward currency contracts# 2,757,839 13,389 41,597 2,812,825 Total Liabilities $2,757,839 $13,389 $41,597 $2,812,825 Total Financial and Derivative Net Assets $(2,757,839) $(13,389) $40,731 $(2,730,497) Total collateral received (pledged)##† $(2,757,839) $(13,389) $— Net amount $— $— $40,731 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2015
